Citation Nr: 1036766	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  01-08 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for service-
connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2001 rating decision in which the RO granted a 50 percent 
rating for PTSD, effective November 28, 2000.  In May 2001, the 
Veteran filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in August 2001, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in October 2001.

In July 2002, the Veteran testified during a Board hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

In September 2002, the Board granted a 70 percent, but no higher, 
rating for PTSD.  The Board also referred to the RO, for 
adjudication and appropriate action, the Veteran's claim of 
entitlement to a TDIU.

The Veteran appealed the September 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
March 2003 joint motion to the Court, counsel for both parties 
requested that the September 2002 Board decision be vacated in 
part-to the extent that the decision denied a rating in excess 
of 70 percent for PTSD, and referred to the RO a claim for a 
TDIU.  The Court granted the joint motion in a March 2003 order, 
and remanded these matters to the Board for further development 
and readjudication, pursuant to the enhanced duty to notify in 
the Veterans Claims Assistance Act of 2000 (VCAA) (see 
38 U.S.C.A. §§ 5103, 5103A (West 2002)), and for adjudication of 
the veteran's claim for a TDIU.  

In October 2003, the Board remanded the claim for a rating in 
excess of 70 percent for PTSD to the RO for additional 
development.  After completing further development, the RO 
continued to deny the claim for a rating in excess of 70 percent 
for PTSD (as reflected in a February 2005 supplemental SOC 
(SSOC)) and returned this matter to the Board for further 
appellate consideration.  

In December 2005, the Board again remanded the claim for a rating 
in excess of 70 percent for PTSD to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development, including obtaining outstanding records pertinent to 
the claim for an increased rating for PTSD and to schedule the 
Veteran for a VA examination to evaluate his PTSD.  The Board 
noted that review of the March 2003 joint motion revealed that 
the claim for a TDIU should have been addressed in the Board's 
prior remand, as the Veteran's claim for TDIU should be 
considered in conjunction with his claim for an increased rating 
for PTSD.  As such, the Board stated that remand, rather than 
referral, of the claim for a TDIU was appropriate, noting that 
the claim for a TDIU is inextricably intertwined with the claim 
for an increased rating.  

After accomplishing further action in regard to the claim for an 
increased rating for PTSD, the AMC continued to deny that claim 
(as reflected in a June 2007 SSOC) and returned this matter to 
the Board for further appellate consideration.  

In November 2008, the Board remanded the claims for a rating in 
excess of 70 percent for PTSD, and for a TDIU, to the RO, via the 
AMC, for further development, including obtaining outstanding 
records pertinent to the claim for an increased rating for PTSD, 
to schedule the Veteran for a VA examination to evaluate his 
PTSD, and for initial adjudication of the claim for a TDIU.

After accomplishing further action in regard to the claim for an 
increased rating for PTSD, the AMC continued to deny that claim 
(as reflected in a July 2010 SSOC) and returned this matter to 
the Board for further appellate consideration.

For the reasons expressed below, these matters are, again, being 
remanded to the RO via the AMC in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes (as it did in the 
September 2002, December 2005, and November 2008 remands), that 
the Veteran has raised the issue of an increased, compensable 
rating for his service-connected left index finger disability.  
This matter has not yet been addressed by the RO.  As such, the 
matter is not properly before the Board, and is, again, referred 
to the RO for appropriate action.  


REMAND

Unfortunately, the claims file reflects that further RO action on 
these matters is warranted, even though such will, regrettably, 
further delay a decision on these claims.

The Board notes that in the July 2010 SSOC, the AMC indicated 
that the following items were considered in connection with the 
Veteran's PTSD claim:  a VA form 21-8940, application for total 
benefits, dated February 1, 2010; treatment records dated April 
9, 2008 to March 31, 2009, from Cornerstone Care, Inc.; treatment 
records dated January 30, 2008 to August 6, 2009, from Dr. 
Goldin; medication prescriptions dated January 15, 2008 to July 
2, 2009, from The Neuroscience Center; VA treatment records dated 
September 14, 2004 to September 25, 2009; VCAA letter dated 
January 14, 2010 and statements dated February 9, 2010 from the 
Veteran and February 16, 2010 from his service representative in 
response; and the report of a February 8, 2010 VA psychiatric 
examination.  None of these records (with the exception of VA 
treatment records dated September 14, 2004 to March 27, 2007) are 
currently present in the claims file.  Board review of the claims 
would be premature without access to all pertinent evidence 
considered by the RO and AMC.

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, 
remand is in order for the aforementioned missing evidence to be 
associated with the claims file.

Regarding the claim for a TDIU, as discussed in the December 2005 
and November 2008 remands, evidence of record, to include 
pertinent facts of the case recognized by the parties in the 
March 2003 joint motion, indicates that the Veteran's TDIU claim 
should be considered in conjunction with his claim for an 
increased rating for PTSD; hence a remand for such action, rather 
than referral of the claim for a TDIU, was and is appropriate.  
In this regard, the Veteran filed an informal claim for a TDIU, 
contending that a 100 percent disability rating is warranted for 
the period when PTSD symptomatology prevented him from working 
from July 2000 through February 2001.  The Veteran further 
contended that a 100 percent rating should be  assigned based 
upon individual unemployability, effective  from his last day of 
full-time employment in or about  September 2001, due to the 
severity of his PTSD symptoms.  

As such, and as noted in the December 2005 and November 2008 
remands, the TDIU claim is inextricably intertwined with the 
claim for increase on appeal.  See Parker v. Brown, 7 Vet. App. 
116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both are adjudicated).  

As the claim for a TDIU had not yet been adjudicated by the RO at 
the time of the December 2005 and November 2008 remands, the 
Board specifically instructed the RO to provide the Veteran with 
a VA Form 21-8940, Veterans Application for Increased 
Compensation Based on Unemployability and to consider the 
Veteran's claim for a TDIU after readjudicating the claim for an 
increased rating for PTSD.  While the Veteran submitted a VA Form 
21-8940 in December 2008, there is no indication that his claim 
for a TDIU has been adjudicated by the RO.  

In the December 2005 and November 2008 remands, the Board also 
pointed out that the RO had not furnished to the Veteran a letter 
which correctly explained how to establish entitlement to a TDIU.  
The Board instructed that the RO send to the Veteran and his 
representative a letter that explains what is needed to establish 
entitlement to a TDIU.  It is unclear if the Veteran has received 
this notice.  While the July 2010 SSOC indicates that the Veteran 
was sent a VCAA letter dated January 14, 2010, a copy of this 
letter has not been associated with the claims file.

A remand by the Board confers upon the veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  As it appears that the RO failed to complete the 
requested development regarding the claim for a TDIU, and because 
this issue is inextricably intertwined with the claim for 
increase on appeal, it follows that any Board action would, at 
this juncture, be premature.

In addition to the foregoing, the Board further finds that 
additional notification action, consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA), is warranted. 

As noted above, in the December 2005 and November 2008 remands, 
the Board pointed out that the RO had not furnished to the 
Veteran a letter which correctly explained how to establish 
entitlement to a TDIU.  The Board instructed that the RO send to 
the Veteran and his representative a letter that explains what is 
needed to establish entitlement to a TDIU.  However, it is 
unclear whether the Veteran has been provided proper notice, as 
the January 14, 2010 letter has not been associated with the 
claims file.

Therefore, to ensure that all due process requirements are met, 
the RO should, through VCAA-compliant notice, advise the Veteran 
of the evidence necessary to support the claims for an increased 
rating for PTSD and for a TDIU, and give him another opportunity 
to present information and/or evidence pertinent to these claims.  
The RO's notice letter to the Veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).  As noted above, the RO should provide notice specific 
to the claim for a TDIU.

After providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, following 
the current procedures prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
However, identification of specific actions requested on remand 
does not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims on 
appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain and associate with 
the claims file all evidence mentioned in 
the July 2010 SSOC but not currently of 
record, to specifically include the VA form 
21-8940, application for total benefits, 
dated February 1, 2010; treatment records 
dated April 9, 2008 to March 31, 2009, from 
Cornerstone Care, Inc.; treatment records 
dated January 30, 2008 to August 6, 2009, 
from Dr. Goldin; medication prescriptions 
dated January 15, 2008 to July 2, 2009, 
from The Neuroscience Center; VA treatment 
records dated September 14, 2004 to 
September 25, 2009; VCAA letter dated 
January 14, 2010 and statements dated 
February 9, 2010 from the Veteran and 
February 16, 2010 from his service 
representative in response; and the report 
of a February 8, 2010 VA psychiatric 
examination.

2.  The RO should, through a VCAA-compliant 
letter sent to the Veteran and his 
representative, request that the Veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim for a rating in excess of 70 
percent for PTSD, and/or the claim for a 
TDIU, that is not currently of record.  

The RO should explain what is needed to 
establish entitlement to an increased 
rating for PTSD, along with what is needed 
to establish entitlement to a TDIU; as well 
as explain the type of evidence VA is 
responsible for obtaining and the type of 
evidence that is the Veteran's ultimate 
responsibility to submit.

The RO should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claims within the one-year period).  

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for a rating in excess 
of 70 percent for PTSD, and then, if 
necessary, the claim for a TDIU.  The RO 
should adjudicate each claim in light of 
all pertinent evidence and legal authority.  

5.  If the claim for a TDIU is denied, the 
RO must provide to the Veteran and his 
representative both notice of the denial 
and of the Veteran's appellate rights.  The 
Veteran and his representative are 
hereby reminded that to obtain 
appellate review of any issue not 
currently in appellate status, a timely 
appeal must be perfected.  While the RO 
must afford the Veteran the appropriate 
time period for a response, the Veteran 
should perfect an appeal as to the denial 
of any claim for a TDIU, if desired, as 
soon as possible, to avoid unnecessary 
delay in the consideration of the appeal.

6.  To help avoid future remand, the RO 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  Stegall v. 
West, 11 Vet. App. 268 (1998).   

7.  If any benefit sought on appeal (for 
which a timely appeal has been perfected) 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further appellate 
consideration.  If the claim for a TDIU 
is denied, the RO should not return the 
claims file to the Board until after 
the Veteran has either perfected an 
appeal on the TDIU claim, or the time 
period for doing so has expired, 
whichever comes first.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).



